I concur in the opinion of the Chief Justice after noting the general expression in State v. Doster-Northington Drug Co.,196 Ala. 447, 71 So. 427, to the effect that the tax year commences October 1st and ends on September 30th, citing Frost v. State, 153 Ala. 654, 45 So. 203; Hooper v. State,141 Ala. 111, 37 So. 662; and the reference to the poll tax year in the Constitution. The later cases of Shepherd v. Sartain and Finklea v. Farish, dealing with Frost v. State, supra, were overlooked. The question for decision in State v. Doster-Northington Drug Co., supra, was that of the time for assessment of the property tax, and when the same may be set aside or corrected by the State Tax Commission.